Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Application’s election of Group I, Claims 6-9, drawn to a high-strength cold steel sheet, classified in class C22C18/00 without traverse, in the reply filed on 10/07/2021 is acknowledged. Claims 10-13 are withdrawn as non-elected claims. Claims 6-9 remain for examination, wherein claim 6 is an independent claim.
Claim Objections
Claim 6 is objected to because of the following informalities:  the “KAM” on last line of claim 6 should be whiten as whole term, for example “Kernel average misorientation”. Appropriate correction is required.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term "high-high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The limitation of strength in claim 9 is suggested to add in the instant claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obata et al (WO 2016/132680 A1, corresponding to US-PG-pub 20180057916 A1 (US 10,626,485 B2), listed in IDS filed on 6/23/2020, thereafter PG’916).
Regarding claim 6, PG’916 teaches a thin high-strength cold-rolled steel sheet having a tensile strength TS of 980 MPa or more (Abstract and par.[0001] of PG’916), which reads on the high-strength cold rolled steel sheet as recited in the instant st and 2nd annealing and cooling at similar parameters as disclosed in the instant invention (compared to the non-elected claims 10-11). Therefore, the claimed retained austenite distribution and KAM 

Element
From instant Claim 6 (mass%) 
From #F in table 1 of PG’916 (mass%)
within range
(mass%)
C
0.15-0.45
0.35
0.05
Si
0.5-2.5
1.30
0.15
Mn
1.5-3.0
2.35
2.05
P
0.05 or less
0.008
0.01
S
0.01 or less
0.0010
0.001
Al
0.01-0.1
0.06
0.030
N
0.01 or less
0.0047
0.4
Fe
Balance +impurities
Balance
Balance


#16 in From table 8 of PG’916

Microstructures (area%)
F and BF: 20-80;
RA: 10-40;
TM: 0-50
F: 57;
AR: 20;
M: 23
F: 57;
AR: 20;
TM: 23
Aspect ratio of RA
2.0 or more 75% or more
2.2
meet

From claim 7
From #F in table 1 of PG’916

At least one from group consisting of
Ti: 0.005-0.035;
Nb: 0.005-0.035;
V: 0.005-0.035;
Mo: 0.005-0.035;
B: 0.0003-0.001;
Cr: 0.05-1.0;
Ni: 0.05-1.0;
Cu: 0.05-1.0;
Sb: 0.002-0.05;
Sn: 0.002-0.05;
Ca: 0.0005-0.005;
Mg: 0.0005-0.005;
REM: 0.0005-0.005
Ti: 0.04
0.005-0.1 (par.[0040] of PG’916)
close to 0.035 Ti
overlapping


Regarding claim 7, PG’916 teaches including 0.04 mass% Ti in the alloy of #F in table 1, which is very close to the up prima facie case of obviousness. MPEP 2144 05 I. It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply proper amount Ti in the alloy as claimed from the disclosure of PG’916 since PG’916 teaches the same high-strength cold-rolled steel sheet throughout whole disclosing range.
Regarding claims 8-9, PG’916 specify applying GA (hot-dip galvannealing) treatment for the #F alloy (show as #16 in table 3 of PG’916), which reads on the surface plating layer as recited in the instant claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571) 270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734